                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA



  3M COMPANY,

                Plaintiff,                   CASE NO. 0:20-CV-01314-SRN-TNL

      vs.
                                                     DECLARATION OF
  MATTHEW STARSIAK,                                   JOHN W. URSU
  AMK ENERGY SERVICES LLC, and
  JOHN DOES 1 THROUGH 10,
  whose true names are largely unknown.

                Defendants.


       I, John W. Ursu, pursuant to 28 U.S.C. § 1746 and upon penalty of perjury, declare

as follows:

       1.     I am a resident of the State of Minnesota; over the age of 18; and competent

to make this declaration. I could and would testify as to the matters set forth herein, if

called upon to do so.

       2.     I am a partner in the Minneapolis office of the law firm of Faegre Drinker

Biddle & Reath LLP. I am counsel of record for Plaintiff 3M Company (“3M”) in the

above-captioned action.

       3.     I submit this Declaration in support of 3M’s motion for a temporary

restraining order and preliminary injunction against Defendants

       4.     I submit this declaration in support of 3M Company’s application for a

temporary restraining order and preliminary injunction against Defendants Matthew

Starsiak, AMK Energy Services, LLC (“AMK”), and John Does 1 through 10 (“Does”,
together with Starsiak and AMK, “Defendants”). No prior application for the relief sought

herein has been requested.

       5.      The information set forth herein is based on: (i) my representation of 3M in

this lawsuit; (ii) my review of the documents attached hereto as exhibits; and (iii) my

review of the pleadings and proceedings to date in this lawsuit.

       6.      I attach hereto as Exhibit 1 a true and correct copy of a printout from the

website         located        at       https://www.cdc.gov/coronavirus/2019-ncov/cases-

updates/summary.html (last accessed on June 19, 2020).

       7.      I attach hereto as Exhibit 2 a true and correct copy of a printout from the

website      located      at   https://www.cdc.gov/coronavirus/2019-ncov/hcp/respirators-

strategy/index.html (last accessed on June 19, 2020).

       8.      I attach hereto as Exhibit 3 a true and correct copy of a printout from the

website located at https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-

us.html (last accessed on June 19, 2020).

       9.      I attach hereto as Exhibit 4 a true and correct copy of an article that appeared

in the Wall Street Journal on April 2, 2020, titled 3M CEO on N95 Masks: Demand

Exceeds Our Production Capacity (https://www.wsj.com/articles/3m-ceo-on-n95-masks-

demand-exceeds-our-production-capacity-11585842928; last accessed June 19, 2020).

       10.     I attach hereto as Exhibit 5 a true and correct copy of an order granting 3M

a temporary restraining order in the lawsuit styled 3M Company v. RX2Live, LLC and

RX2Live, Inc., Case No. 1:20-cv-00523, presently pending in the United States District

Court for the Eastern District of California.

                                                2
       11.    I attach hereto as Exhibit 6 a true and correct copy of an order granting 3M

a temporary restraining order in the lawsuit styled 3M Company v. Performance Supply,

LLC, Case No. 1:20-cv-02949, presently pending in the United States District Court for the

Southern District of New York.

       12.    I attach hereto as Exhibit 7 a true and correct copy of an order granting 3M

a preliminary injunction in the lawsuit styled 3M Company v. Performance Supply, LLC,

Case No. 1:20-cv-02949, presently pending in the United States District Court for the

Southern District of New York.

       13.    I attach hereto as Exhibit 8 a true and correct copy of an order granting 3M

a temporary restraining order in the lawsuit styled 3M Company v. Geftico, LLC, Case No.

6:20-cv-648, presently pending in the United States District Court for the Middle District

of Florida, Orlando Division.

       14.    I attach hereto as Exhibit 9 a true and correct copy of (i) an order denying

3M’s request for a temporary restraining order for lack of notice and (ii) an order resetting

the matter for hearing on May 12, 2020 (as 3M has now given proper notice in the lawsuit

styled 3M Company v. TAC2Global LLC, No. 20-cv-1003-T-35CPT, presently pending in

the United States District Court for the Middle District of Florida.

       15.    I attach hereto as Exhibit 10 a true and correct copy of an order granting in

part and denying in part 3M a temporary restraining order in the lawsuit styled 3M

Company v. TAC2Global LLC, No. 20-cv-1003-T-35CPT, presently pending in the United

States District Court for the Middle District of Florida.



                                              3
       16.    I attach hereto as Exhibit 11 a true and correct copy of an order denying 3M

a temporary restraining order in the lawsuit styled 3m Company v. 1 Ignite Capital LLC et

al., No. 4:20-cv-00225-AW-MAF, presently pending in the United States District Court for

the Northern District of Florida. On the record, the court concluded there was not a risk of

ongoing fraud because the misconduct involved only a single solicitation

       17.    I attach hereto as Exhibit 12 a true and correct copy of a stipulated order

granting 3M a preliminary injunction in the lawsuit styled 3M Company v. Zachary

Puznak, et al., Case No. 1:20-cv-1287, presently pending in the United States District

Court for the Sothern District of Indiana.

       18.    I attach hereto as Exhibit 13 a true and correct copy of an order granting

3M a temporary restraining order in the lawsuit styled 3M Company v. Zachary Puznak,

et al., Case No. 1:20-cv-1287, presently pending in the United States District Court for

the Sothern District of Indiana.

       19.    I attach hereto as Exhibit 14 a true and correct copy of an order granting 3M

a preliminary injunction in the lawsuit styled 3M Company v. Zachary Puznak, et al., Case

No. 1:20-cv-1287, presently pending in the United States District Court for the Sothern

District of Indiana.

       I declare under penalty of perjury that the foregoing is true and correct to the best

of my knowledge and that this declaration was executed this 19th day of June, 2020.



                                                  /s/ John W. Ursu



                                             4
